UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act Date of Report (Date of earliest event reported):December 11, 2013 INCOME OPPORTUNITY REALTY INVESTORS, INC. (Exact Name of Registrant as Specified in its Charter) Nevada 001-14784 75-2615944 (State or other jurisdiction of incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 1reeway, Suite 800 Dallas, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code469-522-4200 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 - Corporate Governance and Management Item 5.07 - Submission of Matters to the Vote of Security Holders On December 11, 2013, the Annual Meeting of Stockholders of Income Opportunity Realty Investors, Inc. (“IOT” or the “Issuer” or the “Registrant”) was held following a solicitation of proxies pursuant to a Notice of Annual Meeting and related Proxy Statement dated November 8, 2013, distributed in accordance with the requirements of Regulation 14A under the Securities Exchange Act of 1934, as amended.On the record date of November 7, 2013, a total of 4,168,214 shares of Common Stock were outstanding with each share entitled to cast one vote. At the Annual Meeting which involved the election of directors, the following named persons received the number of votes cast for, against or withheld, as well as the number of abstention and broker non-votes: Name No. of Votes For % For No. of Votes Withheld No. of Votes Abstained Broker Non- Votes Henry A. Butler 79% - Sharon Hunt 78.97% - Robert A. Jakuszewski 79% - Ted R. Munselle 79% - All of the nominees named above, each of which is currently a director of the Registrant, were elected at such Annual Meeting. The only other matter presented at the Annual Meeting was the ratification of the appointment of Swalm & Associates, P.C. as the independent registered public accounting firm for the Registrant for the fiscal year ending December 31, 2013, and any interim period.A total of 3,713,064 votes were cast FOR, 38,645 votes were cast AGAINST, and 35,855 votes ABSTAINED from voting with respect to such proposal.There were no broker non-votes. The Annual Meeting of the Board of Directors was held on the following day, December 12, 2013. At such meeting, Henry A. Butler was re-elected Chairman of the Board. - 1 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly-caused this Current Report on Form 8-K to be signed on its behalf by the undersigned hereunto duly-authorized. Dated:December 12, 2013 INCOME OPPORTUNITY REALTY INVESTORS, INC. By: /s/ Gene S. Bertcher Gene S. Bertcher, Executive Vice President and Chief Financial Officer - 2 -
